Case 1:17-cv-06570-JHR-KMW Document 48 Filed 06/29/20 Page 1 of 1 PageID: 524



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


   CIELO JEAN GIBSON, URSULA                    Docket No. 1:17-cv-06570-JHR-KMW
   MAYES, RACHEL KOREN, INA
   SCHNITZER, TIFFANY TOTH, and
   KATARINA VAN DERHAM,                         ORDER

                   Plaintiffs,                   Hon. Joseph H. Rodriguez
          v.
   POLE & PITT LLC and HARDING
   BRASS LLC d/b/a POLE POSITION
   GENTLEMEN’S CLUB,
                   Defendants.




        This matter having come before the Court on Plaintiffs’ Supplemental Brief in Further

 Support of Plaintiffs’ Motion for Default Judgment Against Harding Brass LLC [Dkt. No. 46]; the

 Court having reviewed the submission of the Plaintiffs; and for good cause shown;

        IT IS on this 29th day of June, 2020 hereby

       ORDERED that a hearing, in accordance with Fed. R. Civ. P. 55(b)(2), shall be held on

Tuesday, August 4, 2020, at 11:00 a.m., via Zoom Video Conference, to determine the amount of

damages Plaintiffs are entitled to, as to Defendant Harding Brass, LLC; and

       ORDERED that Plaintiffs shall file any documents in support of the damages they seek

from Defendant Harding Brass, LLC; and

       ORDERED that Plaintiffs’ submissions are due on or before July 24, 2020.




                                                            /s/ Joseph H. Rodriguez

                                                      Hon. Joseph H. Rodriguez
                                                      U.S. District Court Judge
